Detailed Action
Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Action is in reply to the Application filed on 04/23/2021. 
Claims 1-11 are currently pending and have been examined.

Claim Rejection - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
	
First, it is determined whether the claims are directed to a statutory category of invention. In the instant case, claims 1-9 are directed to a process, claim 10 is directed to a machine, and claim 11 is directed to an article of manufacture. Therefore, claims 1-11 are directed to statutory subject matter under Step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (“2019 PEG”)  (Step 1: YES).
The claims are then analyzed to determine whether the claims are directed to a judicial exception. In determining whether the claims are directed to a judicial exception, the claims are analyzed to evaluate whether the claims recite a judicial exception (Prong One of Step 2A), as well as analyzed to evaluate whether the claims recite additional elements that integrate the judicial exception into a practical application of the judicial exception (Prong Two of Step 2A). 
Claims 1, 10, and 11 recite at least the following limitations that are believed to recite an abstract idea:
maintaining a record of foot traffic signals related to a plurality of stores; 
receiving a plurality of foot traffic signals associated with the plurality of stores; 
responsive to the receiving, synthesizing the plurality of foot traffic signals; 
updating the record using the synthesized plurality of foot traffic signals;
 receiving a data query from a user including a location data parameter; 
generating a foot traffic prediction based on the data query and the location data parameter from the record; and 
forwarding a foot traffic prediction notification for display to the user.

The above limitations recite the concept of venue foot traffic/busyness predictions. These limitations, under their broadest reasonable interpretation, fall within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas, enumerated in the 2019 PEG, in that they recite commercial interactions, e.g. sales activities/behaviors, and managing personal behavior or relationships or interactions between people, e.g., following rules or instructions. Accordingly, under Prong One of Step 2A, claims 1, 10, and 11 recite an abstract idea (Step 2A, Prong One: YES).
           Prong Two of Step 2A is the next step in the eligibility analyses and looks at whether the abstract idea is integrated into a practical application. This requires an additional element or combination of additional elements in the claims to apply, rely on, or user the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
	In this instance, the claims recite the additional elements of:
A server comprising a processor, a memory, and a network interface device connected to a network
A database
A user electronic device
At least one non-transitory computer-readable storage medium storing processor-executable instructions 
However, these elements do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
In addition, the recitations are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception.
 
The dependent claims also fail to recite elements which amount to an improvement in the functioning of a computer or any other technology or technical field, apply the judicial exception with, or by use of, a particular machine, or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception. For example, claims 2-5 and 9 are directed to the abstract idea itself and do not amount to an integration according to any one of the considerations above. As for claim 6-8, these claims are similar to the independent claims except that they recite the further additional elements of a QR code. These additional elements are recited at a high level of generality and also do not amount to an improvement in the functioning of a computer or any other technology or technical field; apply the judicial exception with, or by use of, a particular machine; or apply or use the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort to monopolize the exception. Therefore the dependent claims do not create an integration for the same reasons.
Step 2B is the next step in the eligibility analyses and evaluates whether the claims recite additional elements that amount to an inventive concept (i.e., “significantly more”) than the recited judicial exception. According to Office procedure, revised Step 2A overlaps with Step 2B, and thus, many of the considerations need not be re-evaluated in Step 2B because the answer will be the same.
In Step 2A, several additional elements were identified as additional limitations:
A server comprising a processor, a memory, and a network interface device connected to a network
A database
A user electronic device
At least one non-transitory computer-readable storage medium storing processor-executable instructions 
These additional limitations, including the limitations in the dependent claims, do not amount to an inventive concept because they were already analyzed under Step 2A and did not amount to a practical application of the abstract idea. Therefore, the claims lack one or more limitations which amount to an inventive concept in the claims.
For these reasons, the claims are rejected under 35 U.S.C. 101.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejection – 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-4 and 9-11 are rejected under 35 U.S.C. 102 as being anticipated by Thaeler et al (US 8768867 B1), hereinafter Thaeler.
Regarding claim 1, Thaeler discloses a method comprising the steps of: 
at a server comprising a processor, a memory, and a network interface device connected to a network (Col. 15, lines 38-60), 
maintaining a database of foot traffic signals related to a plurality of stores (Thaeler: “Historical prediction data 605 and historical actual data may be collected (e.g., from database 220) …Historical actuals would be actual foot traffic through the business” Col. 10, lines 16-25 – “Once data has been … classified … It may then be labeled appropriately and filed in into a database 420 fitting the proper schema.” Col. 9, lines 11-14 – “attendance prediction system 100 may be coupled to … businesses or venues 110A-N,” Col. 6, lines 17-19 – See Also Fig. 1); 
receiving a plurality of foot traffic signals associated with the plurality of stores (Thaeler: “Using real-time data 330 that has been collected and received from various sources … Real-time data may include, but is not limited to, updated attendance indices from the venue, updated attendance indices for neighboring venues, cellular GPS data, and traffic data.” Col. 8, lines 47-54 – “forecast may be updated during pre-arranged times, whenever new data arrives” Col. 14, lines 12-13 – “receiving additional data generated by one or more entities other than the venue, the additional data including check-in or status update data gathered” Col. 2, lines 45-47); 
responsive to the receiving, synthesizing the plurality of foot traffic signals (Thaeler: “the data may arrive from many sources, and … be formatted … Once data has been shaped into the chosen format it may be classified according to source, type, and end-use 415.” Col. 9, lines 3-12); 
updating the database using the synthesized plurality of foot traffic signals (Thaeler: Once data has been … classified … It may then be labeled appropriately and filed in into a database 420 fitting the proper schema.” Col. 9, lines 11-14 – “forecast may be updated during pre-arranged times, whenever new data arrives” Col. 14, lines 12-13); 
receiving a data query from a user electronic device including a location data parameter (Thaeler: “The consumer logs on to prediction system 100 from a user interface 1205 and then selects the geography and business type of interest 1210. For example, such a selection may involve a user's search for restaurants in Los Angeles, Calif.” Col. 14, lines 19-23); 
generating a foot traffic prediction based on the data query and the location data parameter from the database (Thaeler: “Once current real time data has been applied 625, the prediction model becomes dynamic, accounting for instantaneous changes in real-time data, delivering updated predictions without further manual input.” Col. 10, lines 61-65 – “screenshot 1400 shows a map that is queried, for example, based upon the consumer's current location. The map shows the location of all of the venues in the area that are of interest. If there is data for the venue, then the user interface may output a relative value of the attendance forecast.” Col. 15, lines 8-12); and 
forwarding a foot traffic prediction notification for display on the user electronic device (Thaeler: screenshot 1400 may be displayed by a smartphone or other mobile device operated by a consumer (e.g., 105). …“screenshot 1400 shows a map that is queried, for example, based upon the consumer's current location. The map shows the location of all of the venues in the area that are of interest. If there is data for the venue, then the user interface may output a relative value of the attendance forecast.” Col. 15, lines 6-12).

Regarding Claim 2, Thaeler discloses the method of claim 1 wherein the foot traffic prediction comprises a predicted wait time for selected of the plurality of stores within a proximity of the location data parameter (Thaeler: “allow the user to be anyone interested in the modeling results …a consumer may only be interested in a real-time attendance forecast, such as the wait time for a restaurant.” Col. 6, lines 4-10 – “if the location is busy there may be a flame type indicator above the pushpin. There may also be intermediate representations between busy and N/A such as the example of a 28% of maximum attendance indicator.” Col. 15, lines 15-19 – See Also Figure 14).

Regarding Claim 3, Thaeler discloses the method of claim 1 wherein the plurality of foot traffic signals is associated with a plurality of factors and the synthesizing the plurality of foot traffic signals further comprises: applying a coefficient value to the plurality of factors for relative weighting of the plurality of factors; generating a provisional wait time; and cross-referencing the provisional wait time to a time-series dataset using a weighted time-series algorithm to generate a predicted wait time (Thaeler: “generating an initial attendance forecast for the venue based, at least in part, upon the historical POS data and the selected historical attendance prediction model. … creating a dynamic attendance prediction model for the venue based, at least in part, upon the updated POS data and the initial attendance forecast, generating an updated attendance forecast for the venue based, at least in part, upon the dynamic attendance prediction model. … To create the dynamic attendance prediction model, the method may include calculating a first set of one or more weights corresponding to the historical POS data and a second set of one or more weights corresponding to the updated POS data.” Col. 2, lines 18-36 – “two predictions are weighted when they are averaged to generate the final prediction. The result of the calibration is a historical prediction model that is ready for real-time updating. Once current real time data has been applied 625, the prediction model becomes dynamic, accounting for instantaneous changes in real-time data, delivering updated predictions without further manual input.” Col. 10, lines 58-65 – “prediction system 100 may receive real-time POS …at pre-determined times (e.g., at the top of the hour) or time intervals (e.g., every 15 minutes).” Col. 6, lines 40-45 – “a business user may wish to compare attendance predictions for different businesses or venues over a few hours, a few days, or a few weeks of time. The beginning and end dates—and times— may defined such that prediction system can query the right amount of data to render a useful result.” Col. 12, lines 37-42 – See Also Figure 3.).

Regarding Claim 4, Thaeler discloses the method of claim 1 wherein the foot traffic signals comprise one or more of the following data parameters: a time parameter, a date parameter, a weather parameter, a store size parameter, a store capacity parameter, a popularity parameter, a household income parameter, a historical data parameter, a data outlier parameter, a search engine parameter, and a virtual queue parameter (Thaeler: “The real-time data may be received from a multitude of sources, including: radio-frequency identification (RFID) devices, global positioning systems (GPS), Wi-Fi and cell tower triangulation, social network postings, user provided data, and public data sets.” Col. 5, lines 63-66 – “additional historical data generated by one or more entities other than the venue, the additional historical data including at least one of: weather data, geo-position data, satellite image data, or automobile traffic data.” Col. 2, lines 38-41).

Regarding Claim 9, Thaeler discloses the method of claim 1 wherein the foot traffic prediction notification is dynamically updated based on a location service of the user electronic device and based on additional foot traffic signals received after forwarding the foot traffic prediction notification (Thaeler: “Once current real time data has been applied 625, the prediction model becomes dynamic, accounting for instantaneous changes in real-time data, delivering updated predictions without further manual input.” Col. 10, lines 61-65 – “The user may then determine the forecast they desire—for example, a specific date in a given month, week, or even real-time.” Col. 5, lines 18-20).

Regarding Claim 10, the limitations of system claim 10 are closely parallel to the limitations of method claim 1 and are rejected on the same basis.

Regarding Claim 11, the limitations of claim 1 are closely parallel to the limitations of method claim 1, with the additional limitation of at least one non-transitory computer-readable storage medium storing instructions that are executed by at least one processor (Thaeler: Col. 3, lines 22-35), and are rejected on the same basis.

Claim Rejection – 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 5-8 are rejected under 35 U.S.C. 103 as being unpatentable over Thaeler, in view of Rademaker (US 20160247113 A1), hereinafter Rademaker.
Regarding Claim 5, Thaeler teaches the method of claim 1, but does not specifically teach: at the server, maintaining a second database of appointments associated with some of the plurality of stores; receiving a calendar request from the user electronic device wherein the calendar request is a shopping appointment request on behalf of a consumer; updating the second database and fulfilling the calendar request; and forwarding an appointment fulfillment confirmation notification for display on the user electronic device.
However, Rademaker teaches systems and methods for processing orders and predicting arrival and wait times (Rademaker: Abstract, [0142]), including:
at the server, maintaining a second database of appointments associated with some of the plurality of stores; receiving a calendar request from the user electronic device wherein the calendar request is a shopping appointment request on behalf of a consumer; updating the second database and fulfilling the calendar request; and forwarding an appointment fulfillment confirmation notification for display on the user electronic device (Rademaker: “the pickup management system 204 may have access to schedule data for the customer, such that the pickup management system 204 may be able to predict the travel of the customer based on appointments within the customer's schedule.” [0045] – “provide a personalized coordination technology which employs information about a mobile user's schedule (or future locations/meetings, etc), to serve as anchor points for better coordinating future logistics about meeting another party” [0130]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because the results would be predictable. Specifically, Thaeler would continue to teach the ability to predict wait times at stores, except that now it would also teach at the server, maintaining a second database of appointments associated with some of the plurality of stores; receiving a calendar request from the user electronic device wherein the calendar request is a shopping appointment request on behalf of a consumer; updating the second database and fulfilling the calendar request; and forwarding an appointment fulfillment confirmation notification for display on the user electronic device, according to the teachings of Rademaker. This is a predictable result of the combination.
In addition, it would have been obvious to one of ordinary skill in the art before the effective filing date of invention to combine these references because it would result in an improved ability to allow for compensations to changes in pick-ups (Rademaker: [0018]).

Regarding Claim 6, Thaeler/Rademaker teach the method of claim 5 wherein the appointment fulfillment confirmation notification includes a first QR code to verify the shopping appointment request (Rademaker: “a bar code scanner, and wherein interacting with the device of the customer to Verify completion of the delivery includes scanning a bar code displayed by the device of the customer.” Claim 7 – “Scanning of a bar code presented by the device of the customer, and/or the like. Such a technique may also be used to receive or confirm payment” [0120]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thaeler with Rademaker for the reasons identified above with respect to claim 5. 

Regarding Claim 7, Thaeler/Rademaker teach the method of claim 5 further comprising: at the server, maintaining a third database of orders associated with some of the plurality of stores; receiving an order request from the user electronic device wherein the order request is a curb- side order request on behalf of a consumer; updating the third database and fulfilling the order request; and forwarding an order confirmation notification for display on the user electronic device (Rademaker: “the pickup management system 204 may have access to schedule data for the customer, such that the pickup management system 204 may be able to predict the travel of the customer based on appointments within the customer's schedule.” [0045] – “provide a personalized coordination technology which employs information about a mobile user's schedule (or future locations/meetings, etc), to serve as anchor points for better coordinating future logistics about meeting another party” [0130] – “a method 400 of processing a curb-side delivery request … customer places a single order with a single retailer. Some embodiments of the system 200 may handle strings of multiple orders fulfilled by multiple retailers.” [0050]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thaeler with Rademaker for the reasons identified above with respect to claim 5. 

Regarding Claim 8, Thaeler/Rademaker teach the method of claim 7 wherein the order confirmation notification includes a second QR code to verify the curb-side order request (Rademaker: “a bar code scanner, and wherein interacting with the device of the customer to Verify completion of the delivery includes scanning a bar code displayed by the device of the customer.” Claim 7 – “Scanning of a bar code presented by the device of the customer, and/or the like. Such a technique may also be used to receive or confirm payment” [0120].)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Thaeler with Rademaker for the reasons identified above with respect to claim 5. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tineo (US 20170352043 A1) teaches a system for predicting queue times at a plurality of locations including an analysis of foot traffic, “how many people” are in lines/at a shop.
Abrishami et al (NPL -see attached) teaches processes for forecasting foot traffic in stores using real-world data.
Cortez et al (NPL -see attached) teaches forecasting store foot traffic using time series and tracking technologies.
Wang et al (NPL -see attached) teaches future foot traffic prediction in multiple locations.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J SULLIVAN whose telephone number is (571)272-9736. The examiner can normally be reached Mon - Fri 8-5 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marissa Thein can be reached on (571) 272-6764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/T.J.S./Examiner, Art Unit 3684 
/MATTHEW E ZIMMERMAN/Primary Examiner, Art Unit 3625